                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


NICK FRONTCZAK and
MICHAEL VALENTINO,

       Plaintiffs,

v.                                                         Case No. 18-13781

CITY OF DETROIT, et al.,

     Defendants.
_____________________________________/

     OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND AND
           DENYING AS MOOT DEFENDANTS’ MOTION TO DISMISS

       Following the denial of class certification, Plaintiffs individually filed the instant

complaint on December 6, 2018. Plaintiffs sue Defendant City of Detroit and various

City of Detroit police officers for constitutional violations stemming from what Plaintiffs

allege was an illegal search of their lawful marijuana grow facility and residence on

March 20, 2014. Currently pending before the court is Defendants’ Motion to Dismiss

the complaint in its entirety and Plaintiffs’ Motion to Amend the complaint. Defendants’

argue that the complaint contains insufficient factual details to sustain the claims alleged

and requests legally prohibited damages. Plaintiffs respond that their proposed

amended complaint will remedy all of the pleading deficiencies targeted by Defendants’

motion. The court has reviewed the briefing and concludes that a hearing is not

necessary. See E.D. Mich. 7.1(f)(2). For the reasons explained below, the court will

grant Plaintiffs’ motion to amend and will deny as moot Defendants’ motion to dismiss.
                                       I. STANDARD

       Federal Rule of Civil Procedure 15(a)(1) authorizes the amendment of pleadings

as a matter of right within 21 days of service. When, as here, a party seeks to amend a

pleading outside of the time to amend as a matter of right, “the court should freely give

leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Denial may be appropriate,

however, where there is ‘undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of the

amendment, etc.’” Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002) (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962)). The ultimate decision to grant or deny

leave to amend a pleading is left to the sound discretion of the district court. See

Robinson v. Michigan Consol. Gas Co., Inc., 918 F.2d 579, 591 (6th Cir. 1990).

                                      II. DISCUSSION

       Plaintiffs argue that amendment will cure all of the issues raised in Defendants’

12(b)(6) motion and that Defendants will not be prejudiced by amendment. Additionally,

Plaintiffs maintain that their request for amendment is made in good faith—Plaintiffs

highlight Defendants’ failure to raise the issue of pleading defects until after the parties

submitted a joint discovery plan and emphasize their promptness in requesting

amendment after the filing of Defendants’ motion.

       Defendants do not claim that they will be prejudiced by amendment. Instead,

Defendants’ opposition to Plaintiffs’ motion is based almost entirely on Defendants’

assertion that Plaintiffs intentionally omitted important factual details from the original

complaint. The omission of such details, Defendants argue, is inexcusable because the



                                                  2
attorneys representing Plaintiffs are the same attorneys who previously filed the failed

class action precipitating the instant complaint. Defendants contend that Plaintiffs

drafted a “vague, bare-bones complaint in order to conceal [their] theories and gain a

tactical advantage.” (ECF No. 39, PageID.541.)

       The court is not persuaded that Plaintiffs’ decision to omit from the original

complaint factual allegations now presented in the proposed amended complaint

amounts to gamesmanship or bad faith, especially considering that the class action

complaint was sustained on similar factual allegations and not subject to 12(b)(6)

challenge by Defendants. Plaintiffs have promptly requested amendment following

Defendants’ first challenge to the sufficiency of the complaint and, based on

Defendants’ failure to present any argument to the contrary, the court finds that

amendment will not cause any undue prejudice to Defendants given the early stage of

discovery in this case. The court is satisfied that the liberal standard announced in Rule

15 supports granting Plaintiffs’ request for amendment. See Morse, 290 F.3d at 800

(“Rule 15 plainly embodies a liberal amendment policy.”).

       Defendants also argue that amendment is futile as to claims brought by Plaintiff

Valentino because the proposed amended complaint contains no allegations that

“defendant officers did anything to Valentino.” (ECF No. 39, PageID.544.) The court

disagrees. The proposed amended complaint states that Valentino resided at the

property which Defendants illegally searched. Such allegations are sufficient to give rise

to a Fourth Amendment claim because as a resident of the property, Valentino would

have a “‘legitimate expectation of privacy’ in the place[] searched. ” United States v.

Garcia, 496 F.3d 495, 503 n.3 (6th Cir. 2007) (quoting United States v. King, 55 F.3d



                                                 3
1193, 1195 (6th Cir. 1995)); see also Minnesota v. Olson, 495 U.S. 91, 96–97 (1990)

(holding that a temporary, overnight guest had a reasonable expectation of privacy and,

therefore, Fourth Amendment standing to challenge a warrantless search of his host’s

home); see generally O’Connor v. Ortega, 480 U.S. 709 (1987) (applying the

“reasonable expectation of privacy” standard to a civil action for Fourth Amendment

violations). Defendants need not physically interact with or harm Plaintiffs to cause an

actionable constitutional violation. In the proposed amended complaint, Plaintiffs allege

that they suffered “emotional distress, humiliation, anguish, embarrassment, and loss of

their valuable property” as a result of the violations alleged. (ECF No. 36-6,

PageID.430.) Such injuries can sustain a claim for the violation of Plaintiffs’ Fourth

Amendment rights. See Shamaeizadeh v. Cunigan, 338 F.3d 535, 546 (6th Cir. 2003)

(citing Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986)) (“[A] § 1983

plaintiff can seek damages for pain, suffering, embarrassment, and humiliation.”).

                                     III. CONCLUSION

       Based on the liberal pleading standard articulated in Rule 15(a) and the facts

described above, the court is persuaded that amendment is appropriate. The court will

grant Plaintiffs’ motion and will allow Plaintiffs’ to file an amended complaint. The filing

of the amended complaint will moot Defendants’ pending motion to dismiss.

Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion to File an Amended Complaint (ECF No.

36) is GRANTED and is to be filed within seven (7) days.




                                                  4
            IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 32) is

DENIED AS MOOT.

                                                                         s/Robert H. Cleland
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE
Dated: October 15, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 15, 2019, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-13781.FRONTCZAK.motion.to.amend.complaint.dismiss.HEK.docx




                                                                                    5
